Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freeman et al. (US 20150297183 A1, published October 22, 2015), hereinafter referred to as Freeman.
Regarding claim 1, Freeman teaches an ultrasound signal processing device (Fig. 1, ultrasound system) comprising ultrasound signal processing circuitry (Fig. 1, microbeamformer 14), the ultrasound signal processing circuitry comprising 
A reception beamformer (Fig. 1, microbeamformer 14) that executes processing selected from first reception beamforming processing and second reception beamforming processing, 
Wherein the first reception beamforming processing includes generating, for each transmission event, a set of acoustic line signal line data including acoustic line signals 
The second reception beamforming processing includes generating, for each transmission event, a set of acoustic line signal line data including one or more acoustic line signals associated with the observation points, where positions of the observation points are different for each transmission event (Fig. 2; see pg. 2, col. 2, para. 0017 – “In the system mainframe each partial sum signal is applied to a delay line 22a, 22b. 22c of a channel of the system beam former 22. These delay lines steer and focus the partial sum signals into a common beam at the output of the system beam former summer 22s.”),
Wherein numbers of lines of the acoustic line signals generated per transmission event are different between the first reception beamforming processing and the second reception beamforming processing (Fig. 2 – nine acoustic delay lines DL1-DL3 per sub-array, and three acoustic lines 22a-22c from the summed sub-arrays), AND 
The reception beamformer includes a delay-and-sum unit that performs delay-and-sum processing with respect to reception signal sequences from multiple channels based on reflected ultrasound to calculate the acoustic line signal line data (Fig. 2 – transducer sub-arrays 12a-12c are coupled to delay lines of DL1-DL3; see pg. 2, col. 1, para. 0016 – “Echoes 
The delay-and-sum unit (Fig. 3; see pg. 2, col. 2, para. 0018 – “The elements and delay lines of each patch are coupled to a summing node, indicated for the three patches as 72, 74, and 76.”),
In the first reception beamforming processing, synthesizes the acoustic line signal line data calculated in the delay-and-sum processing by summing the acoustic line signals associated with the observation points having the same positions (Fig. 2 – transducer sub-arrays 12a-12c are coupled to delay lines of DL1-DL3; see pg. 2, col. 1, para. 0016 – “Echoes from the transmitted beams are received by the array elements and coupled to delays of the microbeamformer 14 where they are individually delayed. The delayed signals of a group of transducer elements comprising a patch are combined to form a partial sum signal for the patch.”), 
In the second reception beamforming processing, outputs the acoustic line signal data calculated in the delay-and-sum processing as is (Fig. 2 – outputs lines 15a-15c after delay-and-sum processing DL1-DL3), AND 
Time taken by the delay-and-sum unit to generate the acoustic line signal line data per set of acoustic line signal line data is equal or approximately equal in the first reception beamforming processing and the second reception beamforming processing (see pg. 2, col. 2, para. 0017 – “The delay line groups DL1, DL2, and DL3 each delay the signals from the elements of their respective patch to a common time or phase reference for the patch.”).

A reception beamformer (Fig. 1, microbeamformer 14) that executes processing selected from first reception beamforming processing and second reception beamforming processing, 
Wherein the first reception beamforming processing includes generating a set of acoustic line signal line data including acoustic line signals associated with observation points for each transmission event, where a portion of the observation points associated with one set have a same position as a portion of the observation points associated with another set, and synthesizing acoustic line signal line data by summing acoustic line signals that are associated with the observation points having same positions (Fig. 4; see pg. 3, col. 1, para. 0020 – “When echoes are received by the elements around this patch location to be formed into receive multilines 4" and 6", it is seen that they are, at least in the near field, received by elements of the same patch 65.”), AND 
The second reception beamforming processing includes generating a set of acoustic line signal line data including one or more acoustic line signals associated with the observation points for each transmission event, where positions of the observation points are different for each transmission event (Fig. 2; see pg. 2, col. 2, para. 0017 – “In the system mainframe each partial sum signal is applied to a delay line 22a, 22b. 22c of a channel of the system beam former 22. These delay lines steer and focus the partial sum signals into a common beam at the output of the system beam former summer 22s.”), 
Wherein numbers of lines of the acoustic line signals generated per transmission event are different between the first reception beamforming processing and the second reception beamforming processing (Fig. 2 – nine acoustic delay lines DL1-DL3 per sub-array, and three acoustic lines 22a-22c from the summed sub-arrays), AND 
The reception beamformer includes a delay-and-sum unit that performs delay-and-sum processing with respect to reception signal sequences from multiple channels based on reflected ultrasound to calculate the acoustic line signal line data (Fig. 2 – transducer sub-arrays 12a-12c are coupled to delay lines of DL1-DL3; see pg. 2, col. 1, para. 0016 – “Echoes from the transmitted beams are received by the array elements and coupled to delays of the microbeamformer 14 where they are individually delayed. The delayed signals of a group of transducer elements comprising a patch are combined to form a partial sum signal for the patch.”); AND 
A main summing unit that sums and outputs the acoustic line signal line data outputted from the delay-and-sum unit (Fig. 3; see pg. 2, col. 2, para. 0018 – “The elements and delay lines of each patch are coupled to a summing node, indicated for the three patches as 72, 74, and 76.”), wherein the main summing unit 
In the first reception beamforming processing, synthesizes the acoustic line signal line data calculated by the delay-and-sum unit by summing the acoustic line signals associated with the observation points having the same positions (Fig. 2 – transducer sub-arrays 12a-12c are coupled to delay lines of DL1-DL3; see pg. 2, col. 1, para. 0016 – “Echoes from the transmitted beams are received by the array elements and coupled to delays of the microbeamformer 14 where they are individually delayed. The delayed signals of a group of transducer elements comprising a patch are combined to form a partial sum signal for the patch.”), 
In the second reception beamforming processing, outputs the acoustic line signal data calculated by the delay-and-sum unit as is (Fig. 2 – outputs lines 15a-15c after delay-and-sum processing DL1-DL3), AND 
Time taken by the delay-and-sum unit to generate the acoustic line signal line data per set of acoustic line signal line data is equal or approximately equal in the first reception beamforming processing and the second reception beamforming processing (see pg. 2, col. 2, para. 0017 – “The delay line groups DL1, DL2, and DL3 each delay the signals from the elements of their respective patch to a common time or phase reference for the patch.”).
Regarding claim 13, Freeman teaches an ultrasound image diagnostic device (Fig. 1, ultrasound system) comprising: 
An ultrasound probe that includes a plurality of transducers (Fig. 1; see Abstract – “A microbeamformer in the probe is coupled to the elements of the array…”); and 
An ultrasound signal processing device (Fig. 1, ultrasound system) comprising ultrasound signal processing circuitry (Fig. 1, microbeamformer 14), the ultrasound signal processing circuitry comprising 
A reception beamformer (Fig. 1, microbeamformer 14) that executes processing selected from first reception beamforming processing and second reception beamforming processing with respect to reception signal sequences from the ultrasound probe, 
Wherein the first reception beamforming processing includes generating, for each transmission event, a set of acoustic line signal line data including acoustic line signals associated with observation points where a portion of the observation points associated with one set have a same position as a portion of the observation points associated with another set, and 
The second reception beamforming processing includes generating, for each transmission event, a set of acoustic line signal line data including one or more acoustic line signals associated with the observation points, where positions of the observation points are different for each transmission event (Fig. 2; see pg. 2, col. 2, para. 0017 – “In the system mainframe each partial sum signal is applied to a delay line 22a, 22b. 22c of a channel of the system beam former 22. These delay lines steer and focus the partial sum signals into a common beam at the output of the system beam former summer 22s.”), 
Wherein numbers of lines of the acoustic line signals generated per transmission event are different between the first reception beamforming processing and the second reception beamforming processing (Fig. 2 – nine acoustic delay lines DL1-DL3 per sub-array, and three acoustic lines 22a-22c from the summed sub-arrays), AND 
The reception beamformer includes a delay-and-sum unit that performs delay-and-sum processing with respect to the reception signal sequences from multiple channels based on reflected ultrasound to calculate the acoustic line signal line data (Fig. 2 – transducer sub-arrays 12a-12c are coupled to delay lines of DL1-DL3; see pg. 2, col. 1, para. 0016 – “Echoes from the transmitted beams are received by the array 
The delay-and-sum unit Fig. 3; see pg. 2, col. 2, para. 0018 – “The elements and delay lines of each patch are coupled to a summing node, indicated for the three patches as 72, 74, and 76.”)
In the first reception beamforming processing, synthesizes the acoustic line signal line data calculated in the delay-and-sum processing by summing the acoustic line signals associated with the observation points having the same positions (Fig. 2 – transducer sub-arrays 12a-12c are coupled to delay lines of DL1-DL3; see pg. 2, col. 1, para. 0016 – “Echoes from the transmitted beams are received by the array elements and coupled to delays of the microbeamformer 14 where they are individually delayed. The delayed signals of a group of transducer elements comprising a patch are combined to form a partial sum signal for the patch.”), 
in the second reception beamforming processing, outputs the acoustic line signal data calculated in the delay-and-sum processing as is (Fig. 2 – outputs lines 15a-15c after delay-and-sum processing DL1-DL3), AND 
Time taken by the delay-and-sum unit to generate the acoustic line signal line data per set of acoustic line signal line data is equal or approximately equal in the first reception beamforming processing and the second reception beamforming processing (see pg. 2, col. 2, para. 0017 – “The delay line groups DL1, DL2, and DL3 each delay the signals from the elements of their respective patch to a common time or phase reference for the patch.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Ikeda et al. (US 20170042510 A1, published February 16, 2017) and Alexandru (US 7508737 B1, published March 24, 2009), hereinafter referred to Ikeda and Alexandru, respectively. 
Regarding claim 2, Freeman teaches all of the elements as disclosed in claim 1 above.
Freeman does not explicitly teach wherein the delay-and-sum unit comprises a frame memory, AND in the first reception beamforming processing the delay-and-sum unit performs the synthesis by summing the acoustic line signal line data with acoustic line signals associated with the observation points having the same positions previously written to addresses of the frame memory corresponding to the positions.

Whereas, Alexandru, in the same field of endeavor, teaches in the first reception beamforming processing the delay-and-sum unit performs the synthesis by summing the acoustic line signal line data with acoustic line signals associated with the observation points having the same positions previously written to addresses of the frame memory corresponding to the positions (see col. 10, lines 40-55 – “Samples 107-1, 107-2, 107-3,…, 107-N of the signals originating from the ultrasound transducer elements arrive at the input at the sampling clock frequency f are multiplexed 308 and written to different portions of the dual port delay memory 309 under the control of a write address pointer 401 generated by an input controller (not shown). A single set of input control signals (write address) is needed for all channels. Each signal sample 107 is allocated one circuit clock period TCK… for writing to the memory 309). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing circuitry, as disclosed in Freeman, by including a beam memory and control of a write address pointer, as disclosed in Ikeda and Alexandru. One of ordinary skill in the art would have been motivated to make this modification in order to repeat a predefined amount of times storing phased signals calculated at reception phasing points of each reception scanning line while the irradiation position of the transmission beam is being changed, displaying a highly accurate image by not generating a discontinuous artifact, as disclosed in Ikeda (see pg. 7,col. 1, para. 0072), and to control the multiplexer and select and allocate different areas of the memory for signal samples representing different transducer elements based on the circuit clock, as disclosed in Alexandru (see col. 10, lines 56-65). 

Regarding claim 4, Ikeda further teaches wherein the main summing unit further comprises a second frame memory (Fig. 1, frame memory 207; see pg. 7, col. 1, para. 0072 – “The inter-transmission synthesis unit 205 reads out plural phased signals at the same phasing point 5 from the beam memory 206, and synthesizes the read-out phased signals. Using the synthesized phased signals, an image in the imaged area is generated. The generated image is stored in the frame memory 207, and at the same time it is output to the image processing unit 109.”). 
Regarding claim 10, Freeman teaches all of the elements as disclosed in claim 7 above.  
Freeman does not explicitly teach wherein the main summing unit comprises a frame memory, AND in the first reception beamforming processing the main summing unit performs the synthesis by summing the acoustic line signal line data with acoustic line signals associated with the observation points having the same positions previously written to addresses of the frame memory corresponding to the positions.
Whereas, Ikeda, in the same field of endeavor, teaches wherein the main summing unit comprises a frame memory (Fig. 1, frame memory 207; see pg. 7, col. 1, para. 0072 – “The inter-transmission synthesis unit 205 reads out plural phased signals at the same phasing point 5 from the beam memory 206, and synthesizes the read-out phased signals. Using the synthesized phased signals, an image in the imaged area is generated. The generated image is stored in the frame memory 207, and at the same time it is output to the image processing unit 109.”), AND 
Whereas, Alexandru, in the same field of endeavor, teaches in the first reception beamforming processing the main summing unit performs the synthesis by summing the acoustic line signal line data CK… for writing to the memory 309). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing circuitry, as disclosed in Freeman, by including a frame memory and control of a write address pointer, as disclosed in Ikeda and Alexandru. One of ordinary skill in the art would have been motivated to make this modification in order to repeat a predefined amount of times storing phased signals calculated at reception phasing points of each reception scanning line while the irradiation position of the transmission beam is being changed, displaying a highly accurate image by not generating a discontinuous artifact, as disclosed in Ikeda (see pg. 7,col. 1, para. 0072), and to control the multiplexer and select and allocate different areas of the memory for signal samples representing different transducer elements based on the circuit clock, as disclosed in Alexandru (see col. 10, lines 56-65). 
Regarding claim 12, Freeman further teaches wherein, in the second reception beamforming processing, the acoustic line signal line data is outputted without being written to the frame memory (Fig. 1 – no frame memory; Fig. 2; see pg. 2, col. 2, para. 0017 – “These delay lines steer and focus the partial sum signals into a common beam at the output of the system beamformer summer 22s. The fully formed beam is then forwarded to the system image processor for further signal processing and display.”).

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Alexandru.  
Regarding claim 5, Freeman teaches all of the elements as disclosed in claim 1 above.
Freeman does not explicitly teach wherein the number of lines of the acoustic line signal line data outputted by the delay-and-sum unit per transmission event is ML in the first reception beamforming processing, and NL in the second reception beamforming processing, and a maximum value of ML and NL is max(ML, NL), AND the delay-and-sum unit, in processing generating and outputting max(ML, NL) lines of the acoustic line signal line data, generates and outputs the max(ML, NL) lines of the acoustic line signal line data in a max(ML, NL) cycle time slot period by operating at a max(ML, NL) multiple of processing speed.
Whereas, Alexandru, in the same field of endeavor, teaches wherein the number of lines of the acoustic line signal line data outputted by the delay-and-sum unit per transmission event is ML in the first reception beamforming processing (Fig. 6, channels 603), the number of transducer elements in the aperture), and NL in the second reception beamforming processing (Fig. 6, P summation units) and a maximum value of ML and NL is max(ML, NL), AND 
The delay-and-sum unit, in processing generating and outputting max(ML, NL) lines of the acoustic line signal line data, generates and outputs the max(ML, NL) lines of the acoustic line signal line data in a max(ML, NL) cycle time slot period by operating at a max(ML, NL) multiple of processing speed (see Fig. 5, sampling period time Ts; see col. 9, lines 43-59 – “If the circuit technology employed to realize the architecture 301 is capable of operating N times faster than the input sampling frequency fs (where N may be an integer multiple of L) and a dual-port delay memory of NxM words is available (where M is the maximum size needed for one transducer element, typically 256) then N transducer aperture elements can share one channel and the number of channels can be reduced from E to E/N (where E is the number of 
Furthermore, regarding claim 6, Alexandru further teaches wherein a minimum value of ML and NL is min(ML, NL) (see Fig. 6, P summation units), and the delay-and-sum unit, in processing generating and outputting min(ML, NL) lines of the acoustic line signal line data, stops generation and output of the acoustic line signal line data in a (max(ML, NL) - min(ML, NL)) cycle time slot period (see Fig. 5; see col. 11, lines 11-15 – “The delay 315 and apodization 317 controllers start their operation for each transmit/receive event at a “start” signal generated by a master timing controller (not shown), after which they operate autonomously to the end of that transmit/receive event.”; see col 13, lines 44-47 – “If the circuit elements used to construct the architecture shown in FIG. 6 allows for an operating frequency greater than Lxfs, the architecture may be operated in a time-multiplexed fashion to generate two or more parallel beams for each of the P Summation groups.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing circuitry, as disclosed in Freeman, by generating a cycle time slot period by operating at a multiple of the processing speed, as disclosed in Alexandru. One of ordinary skill in the art would have been motivated to make this modification in order to most efficiently generate parallel beams in a time-multiplexed fashion and utilize all the circuit clock cycles, as taught in Alexandru (see col. 12, lines 15-35; col. 13, lines 49-62). 
Regarding claim 8, Freeman teaches all of the elements as disclosed in claim 7 above. 
Freeman does not explicitly teach wherein the number of lines of the acoustic line signal line data outputted by the delay-and-sum unit per transmission event is ML in the first reception beamforming processing, and NL in the second reception beamforming processing, and a maximum value of ML and NL is max(ML, NL), AND 
The delay-and-sum unit, in processing generating and outputting max(ML, NL) lines of the acoustic line signal line data, generates and outputs the max(ML, NL) lines of the acoustic line signal line data in a max(ML, NL) cycle time slot period by operating at a max(ML, NL) multiple of processing speed.
Whereas, Alexandru, in the same field of endeavor, teaches wherein the number of lines of the acoustic line signal line data outputted by the delay-and-sum unit per transmission event is ML in the first reception beamforming processing (Fig. 6, channels 603), the number of transducer elements in the aperture), and NL in the second reception beamforming processing (Fig. 6, P summation units) and a maximum value of ML and NL is max(ML, NL), AND 
The delay-and-sum unit, in processing generating and outputting max(ML, NL) lines of the acoustic line signal line data, generates and outputs the max(ML, NL) lines of the acoustic line signal line data in a max(ML, NL) cycle time slot period by operating at a max(ML, NL) multiple of processing speed (see Fig. 5, sampling period time Ts; see col. 9, lines 43-59 – “If the circuit technology employed to realize the architecture 301 is capable of operating N times faster than the input sampling frequency fs (where N may be an integer multiple of L) and a dual-port delay memory of NxM words is available (where M is the maximum size needed for one transducer element, typically 256) then N transducer aperture elements can share one channel and the number of channels can be reduced from E to E/N (where E is the number of elements in the aperture) providing a reduction in the number of apodization multipliers by a factor of N.”).
Furthermore, regarding claim 9, Alexandru further teaches wherein a minimum value of ML and NL is min(ML, NL) (see Fig. 6, P summation units), and the delay-and-sum unit, in processing generating and outputting min(ML, NL) lines of the acoustic line signal line data, stops generation and output of the acoustic line signal line data in a (max(ML, NL) - min(ML, NL)) cycle time slot period (see Fig. 5; see col. 11, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing circuitry, as disclosed in Freeman, by generating a cycle time slot period by operating at a multiple of the processing speed, as disclosed in Alexandru. One of ordinary skill in the art would have been motivated to make this modification in order to most efficiently generate parallel beams in a time-multiplexed fashion and utilize all the circuit clock cycles, as taught in Alexandru (see col. 12, lines 15-35; col. 13, lines 49-62). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Hisatsu et al. (US 20170238908 A1, published August 24, 2017), hereinafter referred to as Hisatsu.  
Regarding claim 11, Freeman further teaches wherein the transmission event comprises transmitting an ultrasound beam to a target region in a subject from a transmission transducer array selected from transducers arrayed on an ultrasound probe (Fig. 1, probe 10; see Abstract – “A microbeamformer in the probe is coupled to the elements of the array to transmit ultrasound beams…”), the reflected ultrasound is received by the transducers (see Abstract – “…echo signals received by the transducer elements.”). 
Freeman does not explicitly teach an ultrasound signal processing device in which: 
The reception signal sequences are obtained by executing the transmission event multiple times while gradually shifting the transmission transducer array in an array direction, 
In the first reception beamforming processing, the delay-and-sum unit performs the delay-and-sum processing with respect to the observation points positioned on first virtual lines extending in a depth direction of the subject from the transmission transducer array, 
Wherein positions of a portion of the observation points on the first virtual lines of consecutive transmission events coincide, 
In the second reception beamforming processing, the delay-and-sum unit performs the delay-and-sum processing with respect to the observation points positioned on second virtual lines extending in the depth direction of the subject from the transmission transducer array, 
Wherein positions of the observation points on the second virtual lines of consecutive transmission events do NOT coincide. 
Whereas, Hisatsu teaches:
The reception signal sequences are obtained by executing the transmission event multiple times while gradually shifting the transmission transducer array in an array direction (Fig. 1 – transmission array 12 shifting in the x direction; see pg. 3, col. 2, para. 0037 – “After the transmission beam is formed, reflected waves are received, thereby obtaining an element reception signal array.”), 
In the first reception beamforming processing, the delay-and-sum unit performs the delay-and-sum processing with respect to the observation points positioned on first virtual lines extending in a depth direction of the subject from the transmission transducer array (see pg. 3, col. 2, para. 0037 – “The transmission beam 14 has a transmission focal point 16 formed at a set depth.”), 
Wherein positions of a portion of the observation points on the first virtual lines of consecutive transmission events coincide (Fig. 12; see pg. 7, col. 2, para. 0075 – “The second reception beam array 136 is composed of a plurality of reception beams 138 crossing with each other at a transmission focal point 134.”), 
In the second reception beamforming processing, the delay-and-sum unit performs the delay-and-sum processing with respect to the observation points positioned on second virtual lines extending in the depth direction of the subject from the transmission transducer array (see pg. 3, col. 2, para. 0037 – “The transmission beam 14 has a transmission focal point 16 formed at a set depth.”), 
Wherein positions of the observation points on the second virtual lines of consecutive transmission events do NOT coincide (Fig. 5; see pg. 5, col. 2, para. 0057 – “Reference numeral 80 indicates a first transmission aperture. The reception beam array 84 is composed of a plurality of reception beams arranged in the scanning direction, and, except for the reception beam in the center, each reception beam has an invalid portion which is a portion generated on the outside of the transmission beam area. The reception beam array is equivalent to a reception beam data array which is equivalent to a sub-image 86.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing circuitry, as disclosed in Freeman, by processing positions of a portion of the observation points on the virtual transmission lines coincide in the first reception beamforming AND do not coincide in the second reception beamforming, as disclosed in Hisatsu. One of ordinary skill in the art would have been motivated to make this modification in order to perform the invalidation process on data deviated from a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaald (US 20170360400 A1, published December 21, 2017) discloses a beamformer with a plurality of delta-sigma modules, each configured to receive analog ultrasound signals and output a delay line. 
Kristoffersen (US 20160157827 A1, published June 9, 2016) discloses automatically adjusting an analog time gain compensation in ultrasound imaging based on a peak amplitude of an echo signal and limited by maximum and minimum threshold. 
Koptenko (US 20160011305 A1, published January 14, 2016) discloses signal beamforming using a matrix of sample/hold cells to capture, store, and process signals from ultrasound array elements and the maximum delay in signal. 
Hayashi et al. (US 20150073277 A1, published March 12, 2015) discloses an ultrasonic measurement apparatus that includes a probe and a reception processing unit with a memory unit storing the received signals of every channel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.C./Examiner, Art Unit 3793          


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793